Exhibit 10.3

 

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

 

Cox, Castle & Nicholson LLP
2049 Century Park East, 28th Floor
Los Angeles, California 90067
Attention:  Adam B. Weissburg, Esq.

 

APN:  445-081-30 AND 445-081-31

 

Mortgage Loan No. 12701

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
(IRVINE)

 

Cover Sheet

 

Date:

 

As of June 28, 2012

 

 

 

Borrower:

 

KR MML 12701, LLC

 

 

 

Borrower’s State of Organization:

 

Delaware

 

 

 

Borrower’s Organizational ID Number:

 

5137178

 

 

 

Trustee:

 

Chicago Title Company

 

 

 

Lender:

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, a Massachusetts corporation

 

 

 

Maturity Date:

 

July 1, 2027

 

 

 

State:

 

California

 

 

 

Record Owner of the Land:
(as defined herein)

 

KR MML 12701, LLC, a Delaware limited liability company

 

THIS DOCUMENT IS ALSO A FIXTURE FILING IN ACCORDANCE WITH SECTION 9402(b) OF THE
CALIFORNIA COMMERCIAL CODE

 

1

--------------------------------------------------------------------------------


 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

 

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Deed of Trust”) is made as of June 28, 2012, by KR MML
12701, LLC, a Delaware limited liability company, having an address at 12200
West Olympic Boulevard, Suite 200, Los Angeles, California 90064 (“Borrower”),
to CHICAGO TITLE COMPANY, a California corporation, having an address at 700
South Flower Street, Suite 800, Los Angeles, California 90017 (“Trustee”), for
the use and benefit of MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, a
Massachusetts corporation having an address in care of Cornerstone Real Estate
Advisers LLC, One Financial Plaza, Hartford, Connecticut 06103, Attention:
Paralegal, Finance Group (“Lender” and, to the extent applicable under
Article 13 of the Loan Agreement, Cornerstone Real Estate Advisers Inc.
“Administrative Agent”).

 

GRANTING CLAUSES

 

For good and valuable consideration and to secure the payment of an indebtedness
in the principal sum of NINETY-SEVEN MILLION AND 00/100 DOLLARS ($97,000,000.00)
in lawful money of the United States, to be paid according to (i) that certain
Loan Agreement of even date herewith between Borrower and Lender (as the same
may hereafter be amended or modified, the “Loan Agreement”), and (ii) that
certain Promissory Note of even date herewith from Borrower to Lender in said
principal sum with a maturity date of July 1, 2027 (the “Maturity Date”), and
any replacement(s) or substitution(s) of said Promissory Note held by Lender or
by any successor or assignee of Lender (as the same may hereafter be amended,
modified, split, consolidated or extended, the “Note”), which Loan Agreement and
Note are hereby incorporated herein by this reference and made a part hereof,
together with all other obligations and liabilities due or to become due by
Borrower to Lender, all amounts, sums and expenses paid hereunder by or payable
to Lender according to the terms hereof (including, without limitation, all
Advances (as hereinafter defined) and interest thereon as provided herein and in
the Loan Agreement), and all other covenants, obligations and liabilities of
Borrower under the Note, the Loan Agreement, this Deed of Trust, the Assignment
(as hereinafter defined) and any other instrument executed by Borrower
evidencing, securing or delivered in connection with the loan evidenced by the
Note, expressly excluding the obligations of Borrower under and pursuant to that
certain “Environmental Indemnification Agreement” (as defined in the Loan
Agreement) to the extent of “Unsecured Environmental Costs” (as hereinafter
defined)  (all of the foregoing instruments, as the same may be amended or
modified from time to time, collectively, the “Loan Documents”), and together
with all interest on said indebtedness, obligations, liabilities, amounts, sums,
Advances and expenses (all of the foregoing, collectively, the “Indebtedness”),
Borrower does by these presents grant a security interest in and WARRANT, GRANT,
BARGAIN, SELL, CONVEY, ASSIGN, TRANSFER AND SET OVER unto Trustee, as trustee
for the benefit of Lender, to its successors in the trust created by this Deed
of Trust, and to its and their respective assigns forever, in trust, with all
POWERS OF SALE and RIGHTS OF ENTRY AND POSSESSION and all STATUTORY RIGHTS AND
COVENANTS in the State (as hereinafter defined), together with all interest and
estate which Borrower may hereafter acquire, in the following property:

 

2

--------------------------------------------------------------------------------


 

The parcel or parcels of land described in Exhibit A attached hereto and by this
reference made a part hereof (the “Land”);

 

TOGETHER with the buildings, foundations, structures and improvements (including
fixtures) now or hereafter located on or in the Land (collectively, the
“Improvements”);

 

TOGETHER with all right, power, privilege, option, title and interest, if any,
of Borrower in and to the streets and roads, opened or proposed, abutting the
Land, all strips and gores within or adjoining the Land, the air space and right
to use the air space above the Land, all rights of ingress and egress to and
from the Land, all easements, rights of way, reversions, remainders, estates,
rights, titles, interests, privileges, servitudes, tenements, hereditaments, and
appurtenances now or hereafter affecting the Land or the Improvements, all
royalties and rights and privileges appertaining to the use and enjoyment of the
Land or the Improvements, including all air, lateral support, streets, alleys,
passages, vaults, drainage, water, oil, gas and mineral rights, development
rights, all leases and licenses and options to purchase or lease, and all other
interests, estates or claims, in law or in equity, which Borrower now has or
hereafter may acquire in or with respect to the Land or the Improvements
(collectively, the “Appurtenances”);

 

The Land, the Improvements and the Appurtenances are hereinafter collectively
referred to as the “Premises”;

 

TOGETHER with all equipment, fittings, furniture, furnishings, appliances,
apparatus, and machinery in which Borrower now or hereafter has a possessory or
title interest and now or hereafter installed in or located upon the Premises
and all building materials, supplies and equipment now or hereafter delivered to
the Land and the Improvements and intended to be installed therein or located
thereon; all fixtures, inventory, other goods and personal property of whatever
kind and nature now contained on or in or hereafter placed on or in the Premises
and used or to be used in connection with the letting or operation thereof, in
which Borrower now has or hereafter may acquire a possessory or title interest
and all renewals or replacements of any of the foregoing property or articles in
substitution thereof, including chairs, desks, lamps, mirrors, bookcases,
tables, rugs, carpeting, drapes, draperies, curtains, shades, venetian blinds,
screens, paintings, hangings, pictures, dry cleaning facilities, keys or other
entry systems, intercom and paging equipment, electric and electronic equipment,
dictating equipment, private telephone systems, medical equipment, potted
plants, heating, lighting and plumbing fixtures, fire prevention and
extinguishing apparatus, cooling and air-conditioning systems, elevators,
escalators, fittings, plants, apparatus, stoves, ranges, refrigerators, tools,
machinery, engines, dynamos, motors, boilers, incinerators, switchboards,
conduits, compressors, vacuum cleaning systems, floor cleaning, waxing and
polishing equipment, call systems, brackets, electrical signs, bulbs, bells, ash
and fuel, conveyors, cabinets, lockers, shelving, spotlighting equipment,
dishwashers, garbage disposals, washers and dryers, and other equipment used in
the operation of the Land and the Improvements (collectively, the “Equipment”);

 

TOGETHER with all right, power, privilege, option, title and interest of
Borrower in and under all present or future accounts, deposit accounts,
documents, instruments, chattel paper, and general intangibles (including
“payment intangibles”), as the foregoing terms are defined in the Code (as
hereinafter defined), all deposits, monies or escrows held by Lender or Lender’s
agent or any accounts established pursuant hereto or pursuant to any other Loan
Documents, and all

 

3

--------------------------------------------------------------------------------


 

contract rights, equipment leases, operating leases and licenses, Operating
Agreements (as hereinafter defined), derivative investments, letters of credit,
and rate cap agreements, including casualty insurance policies and liability
insurance policies (irrespective of whether such policies are required to be
obtained or maintained in force pursuant to this Deed of Trust or other Loan
Documents), trade names, trademarks, servicemarks, logos, copyrights, goodwill
or franchises (excluding any of the foregoing to the extent they include the
name “Kilroy” or any derivation thereof), books, records, plans, specifications,
permits, licenses, approvals, actions, claims under the Federal Bankruptcy Code
(as hereinafter defined)  and causes of action which now or hereafter relate to,
are derived from or are used in connection with the Land and the Improvements or
the use, operation, maintenance, occupancy or enjoyment thereof or the conduct
of any business or activities thereon (collectively, the “Intangibles”), except
to the extent any such Intangibles are the property of any tenants under the
Leases;

 

TOGETHER with all right, power, privilege, option, title and interest of
Borrower in and under all existing and future leases, lettings, tenancies,
occupancy agreements, licenses to occupy and other similar arrangements
affecting the Premises or any part thereof now or hereafter entered into and all
amendments, extensions, renewals and guaranties thereof, all security therefore,
including letter of credit rights, guaranties and other supporting obligations,
and all moneys payable thereunder, whether entered into before or after the
filing by or against Borrower of any petition for relief under the Federal
Bankruptcy Code (collectively, the “Leases”);

 

TOGETHER with all rents, income, accounts, receivables, issues, profits,
security deposits, including the proceeds from letters of credit, guarantees and
other supporting obligations, all other payments and profits from the Leases and
the use and occupation of the Land and the Improvements, including fixed and
additional rents, cancellation payments, option payments, all revenues and
credit card receipts collected from restaurants, bars, and recreational
facilities and otherwise, all receivables, customer obligations, installment
payment obligations and other obligations now existing or hereafter arising or
created out of sale, lease, sublease, license, concession or other grant of the
right of the possession, use or occupancy of all or any portion of the Land and
the Improvements, or personalty located thereon, or rendering of services by
Borrower or any operator or manager of any commercial space located in the Land
and the Improvements or acquired from others including from the rental of any
office space, retail space, commercial space or other space, halls, stores or
offices, including any deposits securing reservations of such space, exhibit or
sales space of every kind, license, lease, sublease and concession fees and
rentals, health club membership fees, food and beverage wholesale and retail
sales, telephone and television systems, the provision or sale of other goods
and services, service charges, vending machine sales, and any other payments and
benefits to which Borrower may now or hereafter be entitled from the Premises,
the Equipment or the Intangibles or under or in connection with the Leases
(collectively, the “Property Income”), including the immediate and continuing
right to make claim for, receive, collect and receipt for Property Income,
including the right to make claim in a proceeding under the Federal Bankruptcy
Code and to apply the same to the payment of the Indebtedness, all whether
before or after the filing by or against Borrower of any petition for relief
under the Federal Bankruptcy Code; and

 

TOGETHER with all proceeds, judgments, claims, compensation, awards of damages
and settlements pertaining to or resulting from or in lieu of any condemnation
or taking of any of

 

4

--------------------------------------------------------------------------------


 

Borrower’s interest in the Premises by eminent domain or any casualty loss or
damage to any of Borrower’s interest in the Premises, the Equipment, the
Intangibles, the Leases or the Property Income, and including also, the right to
assert, prosecute and settle claims arising out of or pertaining to such
condemnation or taking or such casualty loss under insurance policies
constituting an Intangible and to apply for and receive payments of proceeds
under such insurance policies and in any condemnation or taking, the right to
apply for and receive all refunds with respect to the payment of property taxes
and assessments and all other proceeds from the conversion, voluntary or
involuntary, of any of Borrower’s interest in the Premises, the Equipment, the
Intangibles, the Leases or the Property Income, or any part thereof, into cash
or liquidated claims.  Collectively, all of the foregoing, are herein referred
to as the “Proceeds”.

 

The Equipment, the Intangibles, the Leases, the Property Income and the Proceeds
are hereinafter collectively referred to as the “Collateral”.  The Premises and
the Collateral are hereinafter collectively referred to as the “Mortgaged
Property”.

 

TO HAVE AND TO HOLD the Mortgaged Property, with all the privileges and
appurtenances to the same belonging, and with the possession and right of
possession thereof, unto Trustee, as trustee for the benefit of Lender as
beneficiary, to its successors in the trust created by this Deed of Trust, and
to its and their successors and assigns forever, in trust, upon the terms and
conditions set forth herein.

 

All initially capitalized terms not defined in this Deed of Trust shall have the
respective meanings ascribed to such terms in the Loan Agreement.

 

ARTICLE I

 

DEFINITION OF TERMS

 

As used in this Deed of Trust, the terms set forth below shall have the
following meanings:

 

“Advances” means all sums, amounts or expenses advanced or paid and all costs
incurred by Lender, as provided in this Deed of Trust or in any other Loan
Document, upon failure of Borrower to pay or perform any obligation or covenant
contained herein or in such other Loan Document.

 

“Appurtenances” has the meaning assigned in the Granting Clauses.

 

“Assignment” means the Assignment of Leases and Rents from Borrower to Lender of
even date herewith with respect to the Mortgaged Property.

 

“Borrower” means the party or parties identified and defined as Borrower on the
Cover Sheet and in the preamble of this Deed of Trust, any subsequent owner of
the Mortgaged Property, and its or their respective heirs, executors, legal
representatives, successors and assigns.

 

“Code” means the Uniform Commercial Code of the State, as the same may be
amended from time to time or any successor statute thereto.

 

5

--------------------------------------------------------------------------------


 

“Collateral” has the meaning assigned in the Granting Clauses.

 

“Default Rate” has the meaning assigned in the Loan Agreement.

 

“Equipment” has the meaning assigned in the Granting Clauses.

 

“Event of Default” means any one or more of the events described in Section 9.1
of the Loan Agreement.

 

“Federal Bankruptcy Code” means Title 11 of the United States Code, as the same
may be amended from time to time or any successor statute thereto.

 

“Impositions” has the meaning assigned in the Loan Agreement.

 

“Improvements” has the meaning assigned in the Granting Clauses.

 

“Indebtedness” has the meaning assigned in the Granting Clauses.

 

“Intangibles” has the meaning assigned in the Granting Clauses.

 

“Land” has the meaning assigned in the Granting Clauses.

 

“Leases” has the meaning assigned in the Granting Clauses.

 

“Lender” means Massachusetts Mutual Life Insurance Company, the lender
identified as such on the Cover Sheet and in the preamble of this Deed of Trust,
and any Lender Successor.

 

“Loan” means the loan made by Lender to Borrower evidenced by the Note and
governed by the Loan Agreement.

 

“Loan Agreement” has the meaning assigned in the Granting Clauses.

 

“Loan Documents” has the meaning assigned in the Granting Clauses.

 

“Maturity Date” has the meaning assigned in the Granting Clauses.

 

“Mortgaged Property” has the meaning assigned in the Granting Clauses.

 

“Note” has the meaning assigned in the Granting Clauses.

 

“Permitted Encumbrances” means the liens and security interests created by this
Deed of Trust and the other Loan Documents, those exceptions to title set forth
in Exhibit B and such other liens and security interests as are permitted
pursuant to the Loan Documents.

 

“Person” means and includes any individual, corporation, partnership, joint
venture, limited liability company, association, bank, joint-stock company,
trust, unincorporated organization or government, or an agency or political
subdivision thereof.

 

“Premises” has the meaning assigned in the Granting Clauses.

 

6

--------------------------------------------------------------------------------


 

“Proceeds” has the meaning assigned in the Granting Clauses.

 

“Property Income” has the meaning assigned in the Granting Clauses.

 

“State” means the State or Commonwealth in which the Land is situated.

 

“Trustee” means the party or parties identified and defined as Trustee on the
Cover Sheet and in the preamble of this Deed of Trust, and its or their
respective successors in trust created by this Deed of Trust, and its or their
respective successors and assigns.

 

“Upstream Owner” has the meaning assigned in the Loan Agreement.

 

ARTICLE II

 

COVENANTS, WARRANTIES AND REPRESENTATIONS OF BORROWER

 

Borrower covenants, warrants, represents and agrees as follows:

 

Section 2.01                                Interest on Advances and Expenses. 
All Advances made and any reasonable expenses incurred at any time by Lender or
Trustee pursuant to the provisions of this Deed of Trust or the other Loan
Documents or under applicable law shall be secured by this Deed of Trust as part
of the Indebtedness, with equal rank and priority.  All such Advances and
expenses shall bear interest at the Default Rate from the date that each such
Advance or expenses is made or incurred to the date of repayment and all such
Advances and expenses with interest thereon shall be paid to Lender by Borrower
upon demand therefor.

 

Section 2.02                                Prohibition Against Conveyances,
Encumbrances and Borrowing.  Except as expressly permitted under Article 8 of
the Loan Agreement, neither Borrower nor any Person shall (a) sell, transfer,
convey, assign, mortgage, encumber, pledge, hypothecate, grant a security
interest in, grant options with respect to, or otherwise dispose of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) all or any portion of any legal
or beneficial interest in all or any portion of the Mortgaged Property including
the Leases; or (b) sell, transfer, convey, assign, or otherwise dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) all or any portion
of the direct or indirect legal or beneficial interest in Borrower; or pledge or
encumber any direct ownership interest in Borrower.

 

Section 2.03                                Assignment of Leases and Property
Income.

 

(a)                                  Borrower hereby absolutely, presently,
unconditionally and irrevocably assigns, transfers and sets over to Lender all
of the right, title and interest of Borrower in and to the Leases and the
Property Income.  Borrower shall not otherwise assign, transfer or encumber in
any manner the Leases or the Property Income or any portion thereof.  Borrower
shall have a license, revocable by Lender, to collect and use the Property
Income as the same becomes due and payable so long as no Event of Default has
occurred and is continuing, but may not collect any Property Income more than
thirty (30) days in advance of the date the same becomes due.  The assignment in
this Section 2.03 shall constitute an absolute, irrevocable and present

 

7

--------------------------------------------------------------------------------


 

assignment of the Leases and the Property Income, and not an additional
assignment for security, and the existence or exercise of Borrower’s revocable
license to collect Property Income shall not operate to subordinate this
assignment to any subsequent assignment. The exercise by Lender of any of its
rights or remedies under this Section 2.03 shall not be deemed or construed to
make Lender: (i) a mortgagee-in-possession; (ii) responsible for the payment of
any taxes or assessments with respect to the Premises, (iii) liable to perform
any obligation of the lessor under any Lease(s) or under applicable law,
(iv) liable to any person for any dangerous or defective condition in the
Premises or for any negligence in the management, upkeep, repair, or control of
the Premises resulting in loss or injury or death to any Person, or (v) be
liable in any manner for the remediation of any environmental impairment.

 

(b)                                 Borrower shall comply with the terms and
conditions of Section 5.1 of the Loan Agreement with respect to Leases of all or
any portion of the Mortgaged Property.

 

Section 2.04                                Environmental Matters.  Borrower
shall comply with the terms and conditions of Article 4 of the Loan Agreement,
expressly including the indemnification provisions contained therein.

 

Section 2.05                                Condemnation Awards.  Borrower
hereby unconditionally assigns all awards and compensation for any condemnation
or other taking of the Mortgaged Property or any portion thereof, or any
purchase in lieu thereof, to Lender and authorizes Lender to collect and receive
such awards and compensation and to give proper receipts and acquittances
therefor, subject to the terms of the Loan Agreement.

 

Section 2.06                                Insurance Proceeds.  Borrower hereby
(a) unconditionally assigns to Lender all Proceeds of any insurance policies
insuring against loss or damage to the Mortgaged Property, and (b) authorizes
Lender to collect and receive such Proceeds and authorizes and directs the
issuer of each of such insurance policies to make payment for all such losses
directly to Lender, instead of to Borrower and Lender jointly, all subject to
the terms of the Loan Agreement.

 

ARTICLE III

 

SECURITY AGREEMENT

 

Section 3.01                                Warranties, Representations and
Covenants of Borrower.  Borrower covenants, warrants, represents and agrees with
and to Lender as follows:

 

(a)                                  This Deed of Trust constitutes a security
agreement under the Code and serves as a fixture filing in accordance with the
Code.  This Deed of Trust creates, and Borrower hereby grants to Lender, a
security interest in favor of Lender as secured party under the Code with
respect to all of the Mortgaged Property which is covered by the Code (“Personal
Property”).  The mention of any portion of the Mortgaged Property in a financing
statement filed in the records normally pertaining to personal property shall
not derogate from or impair in any manner the intention of Borrower and Lender
hereby declared that all items of the Collateral are part of the real property
encumbered hereby to the fullest extent permitted by law, regardless of whether
any such item is physically attached to the Improvements or whether serial
numbers are

 

8

--------------------------------------------------------------------------------


 

used for the better identification of certain items.  Specifically, the mention
in any such financing statement of: (i) the rights in or to the Proceeds of any
policy of insurance; (ii) any condemnation Proceeds; (iii) Borrower’s interest
in any Leases or Property Income; or (iv) any other item included in the
Mortgaged Property, shall not be construed to alter, impair or impugn any rights
of Lender as determined by this Deed of Trust or the priority of Lender’s lien
upon and security interest in the Mortgaged Property.  Any such mention shall be
for the protection of Lender in the event that notice of Lender’s priority of
interest as to any portion of the Mortgaged Property is required to be filed in
accordance with the Code to be effective against or take priority over the
interest of any particular class of Persons, including the federal government or
any subdivision or instrumentality thereof.

 

(b)                                 Except for the Permitted Encumbrances and
the security interest granted by this Deed of Trust, Borrower is and, as to
portions of the Mortgaged Property to be acquired after the date hereof, will be
the sole owner of the Mortgaged Property, free from any lien, security interest,
encumbrance or adverse claim thereon of any kind whatsoever.  Borrower shall
notify Lender of, and shall defend the Mortgaged Property against, all claims
and demands of all Persons at any time claiming the same or any interest
therein.

 

(c)                                  Except as expressly provided in the Loan
Agreement and this Deed of Trust, Borrower shall not lease, sell, convey or in
any manner transfer the Mortgaged Property without the prior consent of Lender.

 

(d)                                 The Mortgaged Property is not and will not
be used or bought for personal, family or household purposes.

 

(e)                                  The Collateral shall be kept on the Land or
in the Improvements, and Borrower shall not remove the Collateral from the Land
or the Improvements without the prior consent of Lender, except such portions or
items of the Collateral as are consumed or worn out in ordinary usage, all of
which shall be promptly replaced by Borrower with items of equal or greater
value.

 

(f)                                    [Intentionally omitted.]

 

(g)                                 Borrower shall not change its place of
formation or its entity name without providing Lender with at least thirty (30)
days’ prior written notice.  In the event of any change in name, identity or
type of organization of Borrower, Borrower shall notify Lender thereof and
promptly after request shall execute, file and record such Code forms as are
necessary to maintain the priority of Lender’s lien upon and security interest
in the Mortgaged Property, and shall pay all expenses and fees in connection
with the filing and recording thereof.  If Lender shall require the filing or
recording of additional Code forms or continuation statements, Borrower shall,
promptly after request, execute, file and record such Code forms or continuation
statements as Lender shall deem necessary (subject to Lender’s right to sign
such statements on behalf of Borrower as provided in Section 3.01(h)), and shall
pay all expenses and fees in connection with the filing and recording thereof. 
If Lender shall initially pay such expenses, Borrower shall promptly reimburse
Lender for the expenses.

 

9

--------------------------------------------------------------------------------


 

(h)                                 Borrower hereby authorizes Lender to file
with the appropriate public office, at Borrower’s expense any financing
statements, amendments or continuations thereof, identifying Borrower as debtor
and Lender as secured party in connection with the Mortgaged Property.

 

(i)                                     Borrower represents that its exact legal
name and organizational number are as set forth on the Cover Sheet of this Deed
of Trust.

 

(j)                                     Borrower shall not file any termination
statements concerning the Mortgaged Property without Lender’s prior consent
unless the Indebtedness has been repaid and this Deed of Trust has been
released.

 

(k)                                  Where Collateral is in possession of a
third party, if requested by Lender, Borrower will join with Lender in notifying
the third party of Lender’s interest and obtaining an acknowledgment from the
third party that it is holding the Collateral for the benefit of Lender.

 

(l)                                     Borrower will cooperate with Lender in
obtaining control with respect to Collateral consisting of deposit accounts,
investment property, letter of credit rights and electronic chattel paper.

 

Section 3.02                                Financing Statements.  A CARBON,
PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS DEED OF TRUST OR ANY FINANCING
STATEMENT RELATING TO THIS DEED OF TRUST SHALL BE SUFFICIENT AS A FINANCING
STATEMENT.

 

Section 3.03                                Addresses.  The state of
organization, organizational ID number and mailing address of Borrower and the
address of Lender from which information concerning the security interest
granted hereby may be obtained are set forth on the Cover Sheet and in the
preamble of this Deed of Trust.  Borrower maintains its sole place of business
or its chief executive office at the address shown in said preamble, and
Borrower shall immediately notify Lender in writing of any change in address of
said place of business or chief executive office.

 

Section 3.04                                Fixture Filing.  This Deed of Trust
shall constitute a fixture filing under the Code as to any goods and other
personal property included in the Mortgaged Property in which Borrower has
granted to Lender a security interest as provided in this Article III which are
or may become fixtures under applicable law.  Borrower is the “debtor” and
Lender is the “secured party” as such terms are defined in the Code.  This
fixture filing is to be recorded in the Official Records of Orange County,
California.

 

ARTICLE IV

 

DEFAULT AND REMEDIES

 

Section 4.01                                Remedies.  Upon the occurrence and
during the continuance of any Event of Default, Lender may take such actions
against Borrower and/or the Mortgaged Property or any portion thereof as it
deems advisable to protect and enforce its rights against Borrower and in and to
the Mortgaged Property, without notice or demand except as set forth herein. 
Any such actions taken by Lender shall be cumulative and concurrent and may be
pursued independently,

 

10

--------------------------------------------------------------------------------


 

singly, successively, together or otherwise, at such time and in such order as
Lender may determine in its sole discretion, to the fullest extent permitted by
law, without impairing or otherwise affecting the other rights and remedies of
Lender permitted by law, equity or contract or as set forth herein or in the
other Loan Documents.  Such actions may include the following:

 

(a)                                  Lender may declare the entire principal
balance under the Note then unpaid, together with all accrued and unpaid
interest thereon, prepayment fees thereunder, and all other unpaid Indebtedness,
to be immediately due and payable.

 

(b)                                 Lender may enter into or upon the Mortgaged
Property, personally or by its agents, nominees or attorneys, and may dispossess
Borrower and its agents and servants therefrom, and thereupon Lender at its sole
discretion may:  (i) use, operate, manage, control, insure, maintain, repair,
restore and otherwise deal with all and every portion of the Mortgaged Property
and conduct business thereon, in any case either in the name of Lender or in
such other name as Lender shall deem best; (ii) complete any construction on the
Mortgaged Property in such manner and form as Lender deems advisable; (iii) make
alterations, additions, renewals, replacements and improvements to or on the
Mortgaged Property; (iv) exercise all rights and powers of Borrower with respect
to the Mortgaged Property, whether in the name of Borrower or otherwise,
including the right to make, cancel, enforce or modify Leases, obtain and evict
tenants, and demand, sue for, collect and receive all Property Income; and
(v) apply the receipts of Property Income to the payment of the Indebtedness
(including any prepayment fee payable under the Loan Agreement) in such order as
Lender shall determine in its sole discretion, after deducting therefrom all
expenses (including reasonably incurred attorneys’ fees, costs and expenses)
incurred in connection with the aforesaid operations and all amounts necessary
to pay the Impositions, insurance and other charges in connection with the
Mortgaged Property, as well as just and reasonable compensation for the services
of Lender, its agents, nominees and attorneys.

 

(c)                                  With or without entry, personally or by its
agents, nominees or attorneys, Lender may require Trustee to sell all or any
portion of the Mortgaged Property and all or any portion of Borrower’s estate,
right, title, interest, claim and demand therein and right of redemption thereof
at one or more private or public sales in the manner and to the extent permitted
by law, as an entirety or in parcels or portions, and Trustee shall have any
statutory power of sale as may be provided by law in the State.

 

(d)                                 Lender may institute proceedings for the
complete foreclosure of this Deed of Trust, in which case the Mortgaged Property
may be sold for cash or upon credit, as an entirety or in parcels or portions.

 

(e)                                  Lender may institute, or require Trustee to
institute, proceedings for the partial foreclosure of this Deed of Trust for the
portion of the Indebtedness then due and payable, subject to the continuing lien
of this Deed of Trust for the balance of the Indebtedness not then due.

 

(f)                                    Lender may institute, or require Trustee
to institute, an action, suit or proceeding at law or in equity for the specific
performance of any covenant, condition or agreement contained in the Note, this
Deed of Trust or any other Loan Document, or in aid of the

 

11

--------------------------------------------------------------------------------


 

execution of any power granted hereunder or for the enforcement of any other
appropriate legal or equitable remedy.

 

(g)                                 Lender and Trustee shall have the rights and
may take such actions as are set forth, described or referred to in Article VII
of this Deed of Trust entitled “State Law Provisions” or as are permitted by the
laws of the State.

 

(h)                                 Lender may recover judgment on the Loan
Agreement and the Note, either before, during or after any proceedings for the
foreclosure or enforcement of this Deed of Trust.

 

(i)                                     Lender may secure the appointment of a
receiver, trustee, liquidator or similar official of the Mortgaged Property or
any portion thereof, and Borrower hereby consents and agrees to such
appointment, without notice to Borrower and without regard to the adequacy of
the security for the Indebtedness and without regard to the solvency of Borrower
or any other Person liable for the payment of the Indebtedness, and such
receiver or other official shall have all rights and powers permitted by
applicable law and such other rights and powers as the court making such
appointment may confer, but the appointment of such receiver or other official
shall not impair or in any manner prejudice the rights of Lender to receive the
Property Income pursuant to this Deed of Trust or the Assignment.

 

(j)                                     Lender may exercise any or all of the
remedies available to a secured party under the Code.

 

(k)                                  Lender may pursue, or require Trustee to
institute, any other rights and remedies of Lender permitted by law, equity or
contract or as set forth herein or in the other Loan Documents.

 

(l)                                     Lender may, in its sole discretion,
apply any funds then on deposit with Lender, including but not limited to such
funds on deposit for the payment of Impositions, ground rent or insurance
premiums, to the payment of such items or to the repayment of the Indebtedness.

 

(m)                               Lender in its sole discretion may surrender
any insurance policies and collect the unearned premiums and apply such sums
against the Indebtedness.

 

(n)                                 To the extent permitted by law, exercise any
power of sale.

 

Section 4.02                                General Provisions Regarding
Remedies.

 

(a)                                  Proceeds of Sale.  The proceeds of any sale
of the Mortgaged Property or any part thereof received by Lender shall be
distributed and applied to the amounts set forth in Section 2.7 of the Loan
Agreement in such order and priority as Lender deems appropriate in its sole
discretion.

 

(b)                                 Effect of Judgment.  No recovery of any
judgment by Lender or Trustee and no levy of an execution under any judgment
upon the Mortgaged Property or upon any other property of Borrower shall affect
in any manner or to any extent the lien of this Deed of Trust upon the Mortgaged
Property or any portion thereof, or any rights, powers or remedies of Lender

 

12

--------------------------------------------------------------------------------


 

hereunder. Such lien, rights, powers and remedies of Lender and Trustee shall
continue unimpaired as before.

 

(c)                                  Continuing Power of Sale.  The power of
sale conferred upon Lender in this Deed of Trust shall not be exhausted by any
one or more sales as to any portion of the Mortgaged Property remaining unsold,
but shall continue unimpaired until all of the Mortgaged Property is sold or all
of the Indebtedness is paid.

 

(d)                                 Right to Purchase.  At any sale of the
Mortgaged Property or any portion thereof pursuant to the provisions of this
Deed of Trust, Lender or Trustee shall have the right to purchase the Mortgaged
Property being sold, and in such case shall have the right to credit against the
amount of the bid made therefor (to the extent necessary) all or any portion of
the Indebtedness then due.

 

(e)                                  Right to Terminate Proceedings.  Lender or
Trustee may terminate or rescind any proceeding or other action brought in
connection with its exercise of the remedies provided in Section 4.01 at any
time before the conclusion thereof, as determined in Lender’s sole discretion
and without prejudice to Lender.

 

(f)                                    No Waiver or Release.  Lender may resort
to, or require Trustee to resort to, any remedies and the security given by the
Loan Documents, in whole or in part, and in such portions and in such order as
determined in Lender’s sole discretion.  No such action shall in any way be
considered a waiver of any rights, benefits or remedies evidenced or provided by
the Loan Documents.  The failure of Lender or Trustee to exercise any right,
remedy or option provided in the Loan Documents shall not be deemed a waiver of
such right, remedy or option or of any covenant or obligation secured by the
Loan Documents.  No acceptance by Lender or Trustee of any payment after the
occurrence and during the continuance of an Event of Default and no payment by
Lender or Trustee of any Advance or obligation for which Borrower is liable
hereunder shall be deemed to waive or cure such Event of Default or Borrower’s
liability to pay such obligation.  No sale of all or any portion of the
Mortgaged Property, no forbearance on the part of Lender or Trustee, and no
extension of time for the payment of the whole or any portion of the
Indebtedness or any other indulgence given by Lender or Trustee to Borrower or
any other Person, shall operate to release or in any manner affect Lender’s or
Trustee’s interest in the Mortgaged Property or the liability of Borrower to pay
the Indebtedness, except to the extent that such liability shall be reduced by
proceeds of the sale of all or any portion of the Mortgaged Property received by
Lender.  No waiver by Lender or Trustee shall be effective unless it is in a
writing executed by Lender and then only to the extent specifically stated
therein.

 

(g)                                 No Impairment; No Release.  The interests
and rights of Lender or Trustee under the Loan Documents shall not be impaired
by any indulgence, including: (i) any renewal, extension or modification which
Lender may grant with respect to any of the Indebtedness; (ii) any surrender,
compromise, release, renewal, extension, exchange or substitution which Lender
or Trustee may grant with respect to the Mortgaged Property or any portion
thereof; or (iii) any release or indulgence granted to any maker, endorser,
guarantor or surety of any of the Indebtedness.  If the Mortgaged Property is
sold and Lender enters into any agreement with the then owner of the Mortgaged
Property extending the time of payment of the Indebtedness, or otherwise
modifying the terms hereof or of any other Loan Document, Borrower shall
continue

 

13

--------------------------------------------------------------------------------


 

to be liable to pay the Indebtedness according to the tenor of any such
agreement unless expressly released and discharged in writing by Lender.

 

(h)                                 Waivers and Agreements Regarding Remedies. 
To the fullest extent that Borrower may legally do so, Borrower:

 

(i)                                     agrees that Borrower will not at any
time insist upon, plead, claim or take the benefit or advantage of any laws now
or hereafter in force providing for any appraisal or appraisement, valuation,
stay, extension or redemption, and waives and releases all rights of redemption,
valuation, appraisal or appraisement, stay of execution, extension and notice of
election to accelerate or declare due the whole of the Indebtedness;

 

(ii)                                  waives all rights to a marshalling of the
assets of Borrower, Borrower’s partners, if any, and others with interests in
Borrower, including the Mortgaged Property, or to a sale in inverse order of
alienation in the event of foreclosure of the interests hereby created, and
agrees not to assert any right under any laws pertaining to the marshalling of
assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Mortgaged Property for the collection of the Indebtedness without any
prior or different resort for collection, or the right of Lender or Trustee to
the payment of the Indebtedness out of the proceeds of sale of the Mortgaged
Property in preference to every other claimant whatsoever;

 

(iii)                               waives any right to bring or utilize any
defense, counterclaim or setoff, other than one in good faith, which denies the
existence or sufficiency of the facts upon which the foreclosure action is
grounded or which is based on Lender’s or Trustee’s wrongful actions.  If any
defense, counterclaim or setoff (other than one permitted by the preceding
sentence) is raised by Borrower in such foreclosure action, such defense,
counterclaim or setoff shall be dismissed.  If such defense, counterclaim or
setoff is based on a claim which could be tried in an action for money damages,
the foregoing waiver shall not bar a separate action for such damage (unless
such claim is required by law or applicable rules of procedure to be pleaded in
or consolidated with the action initiated by Lender or Trustee), but such
separate action shall not thereafter be consolidated with Lender’s or Trustee’s
foreclosure action.  The bringing of such separate action for money damages
shall not be deemed to afford any grounds for staying any such foreclosure
action;

 

(iv)                              waives and relinquishes any and all rights and
remedies which Borrower may have or be able to assert by reason of the
provisions of any laws pertaining to the rights and remedies of sureties;

 

(v)                                 waives the defense of laches and any
applicable statutes of limitation; and

 

(vi)                              waives any right to have any trial, action or
proceeding tried by a jury.

 

(i)                                     Lender’s Discretion.  Except as
expressly set forth herein or in any other Loan Document to the contrary, Lender
may exercise its rights, options and remedies and may

 

14

--------------------------------------------------------------------------------


 

make all decisions, judgments and determinations under this Deed of Trust and
the other Loan Documents in its sole and absolute discretion.

 

(j)                                     Recitals of Facts.  In the event of a
sale or other disposition of the Mortgaged Property pursuant to Section 4.01 and
the execution of a deed or other conveyance pursuant thereto, the recitals
therein of facts (such as default, the giving of notice of default and notice of
sale, demand that such sale should be made, postponement of sale, terms of sale,
purchase, payment of purchase money and other facts affecting the regularity or
validity of such sale or disposition) shall be conclusive proof of the truth of
such facts.  Any such deed or conveyance shall be conclusive against all Persons
as to such facts recited therein.

 

(k)                                  Lender’s Right to Waive, Consent or
Release.  Lender may at any time, in writing:  (i) waive compliance by Borrower
with any covenant herein made by Borrower to the extent and in the manner
specified in such writing; (ii) consent to Borrower’s doing any act which
Borrower is prohibited hereunder from doing, or consent to Borrower’s failing to
do any act which Borrower is required hereunder to do, to the extent and in the
manner specified in such writing; or (iii) release, or require Trustee to
release, any portion of the Mortgaged Property, or any interest therein, from
this Deed of Trust and the lien of the other Loan Documents.  No such act shall
in any way impair the rights of Lender or Trustee hereunder except to the extent
specified by Lender in such writing.

 

(l)                                     Possession of the Mortgaged Property. 
Following the occurrence and during the continuance of any Event of Default
hereunder and upon demand by Lender at its option, Borrower shall immediately
surrender or cause the surrender of possession of the interest of Borrower in
the Premises to Lender.  If Borrower or any other occupant is permitted to
remain in possession, such possession shall be as tenant of Lender and such
occupant: (i) shall on demand pay to Lender monthly, in advance, reasonable use
and occupancy charges for the space so occupied; and (ii) in default thereof,
may be dispossessed by the usual summary proceedings.  Following the occurrence
and during the continuance of any Event of Default and upon demand by Lender,
Borrower shall assemble any Collateral that constitutes personal property and
has been removed from the Land and make it available at the site of the Land. 
The covenants herein contained may be enforced by a receiver of the Mortgaged
Property or any portion thereof.  Nothing in this Section 4.02(l) shall be
deemed a waiver of the provisions of this Deed of Trust prohibiting the sale or
other disposition of the Mortgaged Property without the prior consent of Lender.

 

(m)                               Limitations on Liability.  Notwithstanding
anything contained herein to the contrary, Borrower’s liability hereunder is
subject to the limitation on liability provisions of Article 11 of the Loan
Agreement, which Article 11 is incorporated herein by reference, mutatis
mutandis, as if such Article 11 was set forth in full herein.

 

(n)                                 Subrogation.  If all or any portion of the
proceeds of the Note or any Advance shall be used directly or indirectly to pay
off, discharge or satisfy, in whole or in part, any prior lien or encumbrance
upon the Mortgaged Property or any portion thereof, then Lender and Trustee
shall be subrogated to, and shall have the benefit of the priority of, such
other lien or encumbrance and any additional security held by the holder
thereof.

 

15

--------------------------------------------------------------------------------


 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.01                                Notices.  All notices, consents,
approvals and requests required or permitted hereunder or under any other Loan
Document shall be given in writing and shall be effective for all purposes if
delivered to the Persons and locations and in the manner set forth in
Section 12.1 of the Loan Agreement.

 

Section 5.02                                Binding Obligations; Joint and
Several.  The provisions and covenants of this Deed of Trust shall run with the
land, shall be binding upon Borrower, its successors and assigns, and shall
inure to the benefit of Lender and Trustee and their respective successors and
assigns.  If there is more than one Borrower, all their obligations and
undertakings hereunder are and shall be joint and several.

 

Section 5.03                                Captions.  The captions of the
sections and subsections of this Deed of Trust are for convenience only and are
not intended to be a part of this Deed of Trust and shall not be deemed to
modify, explain, enlarge or restrict any of the provisions hereof.

 

Section 5.04                                Severability.  If any one or more of
the provisions contained in this Deed of Trust shall for any reason be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other provision of this Deed of Trust,
but this Deed of Trust shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

Section 5.05                                Amendments; Consents.  This Deed of
Trust cannot be altered, amended, modified or discharged orally and no executory
agreement shall be effective to modify or discharge it in whole or in part,
unless in writing and signed by the party against which enforcement is sought.
No consent or approval required hereunder or under any other Loan Document shall
be binding unless in writing and signed by the party sought to be bound.

 

Section 5.06                                Other Loan Documents and Exhibits. 
All of the agreements, conditions, covenants, provisions and stipulations
contained in the Loan Agreement, the Note and the other Loan Documents, and each
of them, which are to be kept and performed by Borrower are hereby made a part
of this Deed of Trust to the same extent and with the same force and effect as
if they were fully set forth in this Deed of Trust, and Borrower shall keep and
perform the same, or cause them to be kept and performed, strictly in accordance
with their respective terms.  The Cover Sheet and each exhibit, schedule and
rider attached to this Deed of Trust are integral parts of this Deed of Trust
and are incorporated herein by this reference.  In the event of any conflict
between the provisions of any such exhibit, schedule or rider and the remainder
of this Deed of Trust, the provisions of such exhibit, schedule or rider shall
prevail.

 

Section 5.07                                Legal Construction.

 

(a)                                  In all respects, including, without
limitation, matters of construction and performance of this Deed of Trust and
the obligations arising hereunder, this Deed of Trust shall be governed by, and
construed in accordance with, the laws of the State in which the Premises are
located applicable to contracts and obligations made and performed in such State
and any

 

16

--------------------------------------------------------------------------------


 

applicable laws of the United States of America.  Interpretation and
construction of this Deed of Trust shall be according to the contents hereof and
without presumption or standard of construction in favor of or against Borrower
or Lender.  All terms contained herein shall be construed, whenever the context
of this Deed of Trust so requires, so that the singular number shall include the
plural, and the plural the singular, and the use of any gender shall include all
genders.

 

(b)                                 The terms “include” and “including” as used
in this Deed of Trust shall be construed as if followed by the phrase “without
limitation”.  The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Deed of Trust shall refer to this Deed of Trust as a
whole and not to any particular provision of this Deed of Trust, and Article,
Section and Exhibit references contained in this Deed of Trust are references to
Articles, Sections and Exhibits in or to this Deed of Trust unless otherwise
specified.

 

(c)                                  Any provision of this Deed of Trust or in
the other Loan Documents permitting the recovery of “attorneys’ fees”,
“attorneys’ fees and expenses”,  “attorneys’ fees and costs” or “attorneys’
fees, costs and expenses” or any similar term shall be deemed: (i) to include
such attorneys’ fees, costs and expenses, in each case, to the extent reasonably
incurred; (ii) to include such fees, costs and expenses incurred in all probate,
appellate and bankruptcy proceedings, as well as any post-judgment proceedings
to collect or enforce any judgment or order relating to the Indebtedness or any
of the Loan Documents; and (iii) shall be deemed to be separate and several, and
shall survive merger into judgment.

 

Section 5.08                                Merger.  So long as any Indebtedness
shall remain unpaid, fee title to and any other estate in the Mortgaged Property
shall not merge, but shall be kept separate and distinct, notwithstanding the
union of such estates in any Person.

 

Section 5.09                                Time of the Essence.  Time shall be
of the essence in the performance of all obligations of Borrower under this Deed
of Trust.

 

Section 5.10                                Repayment and Release.  If all of
the Indebtedness (other than contingent obligations that survive the repayment
of the Loan) is paid in full in accordance with the Loan Agreement, the Note,
this Deed of Trust and the other Loan Documents and all of the covenants,
warranties, conditions, undertakings and agreements made in the Loan Agreement,
the Note, this Deed of Trust and the other Loan Documents are fully kept and
performed, then in that event only all rights of Lender under this Deed of Trust
and the other Loan Documents shall terminate and the Mortgaged Property shall
become wholly clear of the liens, grants, security interests, conveyances and
assignments evidenced hereby and thereby, and Lender shall release or cause to
be released such liens, grants, assignments, conveyances and security interests
in due form at Borrower’s cost (to the extent permitted by the law of the
State), and this Deed of Trust shall be void; provided, however, that no
provision of this Deed of Trust or any other Loan Document which, by its own
terms, is intended to survive such payment, performance, and release (nor the
rights of Lender or Trustee under any such provision) shall be affected in any
manner thereby and such provision shall, in fact, survive.  Recitals of any
matters or facts in any release instrument executed by Lender or Trustee under
this Section 5.10 shall be conclusive proof of the truthfulness thereof.  To the
extent permitted by law, such an instrument may describe the grantee or releasee
as “the person or persons legally entitled thereto” and Lender and Trustee

 

17

--------------------------------------------------------------------------------


 

shall not have any duty to determine the rights of persons claiming to be
rightful grantees or releasees of any of the Mortgaged Property.  When this Deed
of Trust has been fully released or discharged by Lender and/or Trustee, the
release or discharge hereof shall operate as a release and discharge of the
Assignment and as a reassignment of all future Leases and Property Income with
respect to the Mortgaged Property to the person or persons legally entitled
thereto, unless such release expressly provides to the contrary.

 

Section 5.11                                Intentionally Omitted.

 

Section 5.12                                Conflict.  Notwithstanding anything
to the contrary herein, this Deed of Trust shall be subject to the terms and
conditions of the Loan Agreement and in the event of any conflict between the
terms and conditions of this Deed of Trust and the terms and conditions of the
Loan Agreement, the terms and conditions of the Loan Agreement shall prevail.

 

ARTICLE VI

 

TRUSTEE

 

Section 6.01                                Certain Actions of Trustee.  Upon
the written request of Lender, Trustee may at any time:  (a) reconvey all or any
portion of the Mortgaged Property; (b) consent to the making of any map or plat
thereof; (c) join in granting any easement thereon or in creating any covenants
or conditions restricting the use or occupancy thereof; or (d) join in any
extension agreement or in any agreement subordinating the lien or charge
hereof.  Any such action may be taken by Trustee without notice, and shall not
affect the personal liability of any person for the payment of the Indebtedness
or the lien of this Deed of Trust upon the Mortgaged Property for the full
amount of the Indebtedness.

 

Section 6.02                                Reconveyances.  Upon the written
request of Lender stating that all sums secured hereby have been paid, and upon
payment of its fees, Trustee shall reconvey without warranty the Mortgaged
Property then held by Trustee hereunder.

 

Section 6.03                                Trustee’s Covenants and
Compensation.  Trustee, by its acceptance hereof, covenants faithfully to
perform and fulfill the trust herein created, being liable, however, only for
negligence or willful misconduct.  Trustee hereby waives any statutory fee and
shall be entitled to, and hereby agrees to accept, reasonable compensation in
lieu thereof for all services rendered and expenses incurred in the
administration or execution of the trust hereby created.  Borrower hereby agrees
to pay such compensation subject to any applicable legal limitations.

 

Section 6.04                                Substitution of Trustee.  Lender at
any time in its sole discretion may select and appoint a successor or substitute
Trustee hereunder by instrument in writing in any manner now or hereafter
provided by law.  Such writing, upon recordation in the county where the Land is
located, shall be conclusive proof of proper substitution of such successor or
substitute Trustee which shall thereupon and without conveyance from the
predecessor Trustee succeed to all its title, estate rights, powers and duties.

 

Section 6.05                                Resignation of Trustee.  Trustee may
resign at any time upon giving at least thirty (30) days’ prior written notice
to Borrower and Lender.

 

18

--------------------------------------------------------------------------------


 

Section 6.06                                Ratification of Acts of Trustee. 
Borrower hereby ratifies and confirms any and all acts which Trustee named
herein or its successors or assigns in this trust shall do lawfully by virtue
hereof.

 

ARTICLE VII

 

STATE LAW PROVISIONS

 

Section 7.01                                Notice Addresses.  Pursuant to
Section 2924b(d) of the California Civil Code, Borrower and Lender request that
a copy of any notice of default and a copy of any notice of sale be mailed to
Borrower and Lender, respectively, at the address for such party set forth
herein.

 

Section 7.02                                Uniform Commercial Code.

 

(a)                                  Lender shall have all of the rights and
remedies of a secured party under the Code as well as all other rights and
remedies available at law or in equity.

 

(b)                                 Borrower agrees to deliver to Lender any
financing statements, as well as extensions, renewals and amendments thereof,
and to execute and deliver to Lender any reproductions of this Deed of Trust in
such form as Lender may require to perfect a security interest with respect to
the Personal Property.  Borrower hereby authorizes and empowers Lender and
irrevocably appoints Lender its agent and attorney-in-fact to file, on
Borrower’s behalf, all financing statements and refilings and continuations
thereof as Lender deems necessary or advisable to create, preserve and protect
such lien, which financing statements may describe the collateral as “all
assets” of the debtor or words of similar effect.  Borrower shall pay all costs
of filing such financing statements and any extensions, renewals, amendments and
releases thereof, and shall pay all reasonable costs and expenses of any record
searches for financing statements as Lender may reasonably require.

 

(c)                                  Except as permitted pursuant to the Loan
Agreement, Borrower shall not, without the prior written consent of Lender,
sell, assign, transfer, encumber, remove or permit to be removed from the
Premises any of the Personal Property.  Notwithstanding the foregoing, so long
as no Event of Default has occurred and is continuing, Borrower may sell or
otherwise dispose of any Personal Property when obsolete, worn out, inadequate,
unserviceable or unnecessary for use in the operation of the Premises, but only
upon replacing the same with other Personal Property at least equal in value and
utility to the disposed Personal Property.  Any replacement or substituted
Personal Property shall be subject to the security interest granted herein.

 

(d)                                 To the extent permitted by law, Borrower and
Lender agree that with respect to all items of Personal Property which are or
will become fixtures on the Land, this Deed of Trust, upon recording or
registration in the real estate records of the proper office, shall constitute a
“fixture filing” within the meaning of Sections 9501(a)(1) and 9502(b) and
(c) of the Code.  Borrower is the record owner of the Land.

 

(e)                                  Upon the occurrence and during the
continuance of an Event of Default under this Deed of Trust, Lender, pursuant to
the appropriate provisions of the Code and subject

 

19

--------------------------------------------------------------------------------


 

to other applicable provisions of California law, shall have an option to
proceed with respect to both the real property portion of the interest of
Borrower in the Premises and the Personal Property in accordance with its
rights, powers and remedies with respect to such real property, in which event
the default provisions of the Code shall not apply.  Such option shall be
revocable by Lender as to all or any portion of the Personal Property at any
time prior to the sale of the remainder of the interest of Borrower in the
Premises.  In such event Lender shall designate Trustee to conduct the sale of
the Personal Property in combination with the sale of the remainder of the
interest of Borrower in the Premises.  Should Lender elect to sell the Personal
Property or any part thereof which is real property or which Lender has elected
to treat as real property or which may be sold together with the real property
as provided above, Lender or Trustee shall give such notice of default and
election to sell as may then be required by law.  The parties agree that if
Lender shall elect to proceed with respect to any portion of the Personal
Property separately from such real property, ten (10) days notice of the sale of
the Personal Property shall be reasonable notice.  The reasonable expenses of
retaking, holding, preparing for sale, selling and the like incurred by Lender
shall include, but not be limited to, reasonable attorneys’ fees, costs and
expenses, and other expenses incurred by Lender.

 

Section 7.03                                Notice and Cure Periods.  All
notices and cure periods described herein shall not be applicable to any event
which with the giving of notice, the passage of time or both would constitute an
Event of Default, if such event has occurred as of the date on which Lender
commences a nonjudicial foreclosure proceeding with respect to another Event or
Events of Default.  Such event shall constitute an independent Event of Default
hereunder.

 

Section 7.04                                Trustee’s Sale.  Should Lender elect
to foreclose by exercise of the power of sale contained herein, Lender shall
notify Trustee and shall, if required, deposit with Trustee the Note, the
original or a certified copy of this Deed of Trust, and such other documents,
receipts and evidences of expenditures made and secured hereby as Trustee may
require.  The following paragraphs are subject to the provisions of applicable
California law:

 

(a)                                  Upon receipt of such notice from Lender,
Trustee shall cause to be recorded and delivered to Borrower such notice of
default as may then be required by law and by this Deed of Trust.  Trustee
shall, without demand on Borrower, after lapse of such time as may then be
required by law and after recordation of such notice of default and after notice
of sale has been given as required by law, sell the Mortgaged Property at the
time and place of sale fixed by it in said notice of sale, either as a whole or
in separate lots or parcels or items as Trustee shall deem expedient, and in
such order as it may determine, at public auction to the highest bidder for cash
in lawful money of the United States payable at the time of sale.  Trustee shall
deliver to the purchaser or purchasers at such sale its good and sufficient deed
or deeds conveying the property so sold, but without any covenant or warranty,
express or implied.  The recitals in such deed of any matters or facts shall be
conclusive proof of the truthfulness thereof.  Any person, including, without
limitation, Borrower, Trustee or Lender, may purchase at such sale.  To the
extent permitted by law, during any sale conducted by Trustee pursuant to the
power of sale contained in this Deed of Trust, Lender may, at Lender’s option,
direct the Trustee to (i) sell the Mortgaged Property either as a whole or in
separate parcels and in such order as Lender may determine and (ii) postpone the
sale of all or any portion of the Mortgaged Property from time to time in
accordance with the laws of the State of California.

 

20

--------------------------------------------------------------------------------

 


 

(b)                                 Trustee may postpone the sale of all or any
portion of the Mortgaged Property from time to time in accordance with the laws
of the State in which the Land is located.

 

(c)                                  To the fullest extent allowed by law,
Borrower hereby expressly waives any right which it may have to direct the order
in which any of the Mortgaged Property shall be sold in the event of any sale or
sales pursuant to this Deed of Trust.

 

(d)                                 Upon any foreclosure sale, Lender may bid
for and purchase the Mortgaged Property and shall be entitled to apply all or
any part of the Indebtedness as a credit to the purchase price.

 

(e)                                  Lender may from time to time rescind any
notice of default or notice of sale before any Trustee’s sale as provided above
in accordance with the laws of the State in which the Land is located.  The
exercise by Lender of such right of rescission shall not constitute a waiver of
any breach or default then existing or subsequently occurring, or impair the
right of Lender to execute and deliver to Trustee, as above provided, other
declarations or notices of default to satisfy the obligations of this Deed of
Trust, or otherwise affect any provision, covenant or condition of any Loan
Document or any of the rights, obligations or remedies of Trustee or Lender
hereunder or thereunder.

 

(f)                                    Trustee and Lender shall have all powers,
rights and remedies under applicable law whether or not specifically or
generally granted or described in this Deed of Trust.  Nothing contained herein
shall be construed to impair or to restrict such powers, rights and remedies or
to preclude any procedures or process otherwise available to trustees or
beneficiaries under deeds of trust in the State in which the Land is located. 
To the extent consistent with applicable law, Trustee and Lender, and each of
them, shall be entitled to enforce the payment and performance of the
Indebtedness or the obligations hereunder and to exercise all rights and powers
under this Deed of Trust or under any other Loan Document or other agreement or
any laws now or hereafter in force, notwithstanding the fact that some or all of
the Indebtedness and the obligations hereunder may now or hereafter be otherwise
secured, whether by Deed of Trust, mortgage, pledge, lien, assignment or
otherwise.  Neither the acceptance of this Deed of Trust nor its enforcement,
whether by court action or pursuant to the power of sale or other powers
contained herein, shall prejudice or in any manner affect Trustee’s or Lender’s
right to realize upon or enforce any other rights (other than any statutory
restriction against pursuing a deficiency judgment based upon an election of
remedies) or security now or hereafter held by Trustee or Lender.  Trustee and
Lender, and each of them, shall be entitled to enforce this Deed of Trust and
any other rights or security now or hereafter held by Lender or Trustee in such
order and manner as they or either of them may in their absolute discretion
determine.  No remedy herein conferred upon or reserved to Trustee or Lender is
intended to be exclusive of any other remedy contained herein or by law provided
or permitted, but each shall, to the extent permitted by law, be cumulative and
in addition to every other remedy given hereunder or now or hereafter existing
at law or in equity.  Every power or remedy given by any of the Loan Documents
to Trustee or Lender, or to which either of them may be otherwise entitled, may
be exercised, concurrently or independently, from time to time and as often as
may be deemed expedient by Trustee or Lender, and either of them may pursue
inconsistent remedies.  To the extent permitted by applicable California law, by
exercising or by failing to exercise any right, option or election hereunder,
Lender shall not be deemed to have waived any provision hereof or to have
released

 

21

--------------------------------------------------------------------------------


 

Borrower from any of the obligations secured hereby unless such waiver or
release is in writing and signed by Lender.  The waiver by Lender of Borrower’s
failure to perform or observe any term, covenant or condition referred to or
contained herein to be perform or observed by Borrower shall not be deemed to be
a waiver of such term, covenant or condition or of any subsequent failure of
Borrower to perform or observe the same or any other such term, covenant or
condition referred to or contained herein, and no custom or practice which may
develop between Borrower and Lender during the term hereof shall be deemed a
waiver of or in any way affect the right of Lender to insist upon the
performance by Borrower of the obligations secured hereby in strict accordance
with the terms hereof or of any other Loan Document.

 

Section 7.05                                [Intentionally Omitted.]

 

Section 7.06                                Waiver of Lien.  In accordance with
California Code of Civil Procedure Section 726.5, Lender may waive its lien
against the Mortgaged Property or any portion thereof, together with fixtures or
personal property thereon, to the extent such property is found to be
environmentally impaired, and may, subject to the requirements of such
Section 726.5, exercise any and all rights and remedies of an unsecured creditor
against Borrower and all of Borrower’s assets and property for the recovery of
any deficiency, including, without limitation, seeking an attachment order under
California Code of Civil Procedure Section 483.010.  No such waiver shall be
final or binding on Lender unless and until a final money judgment is obtained
against Borrower.  As between Lender and Borrower, for purposes of California
Code of Civil Procedure Section 726.5, Borrower shall have the burden of proving
that the release or threatened release was not knowingly or negligently caused
or contributed to, or knowingly or willfully permitted or acquiesced to by
Borrower or any related party (or any affiliate or agent of Borrower or any
related party) and that Borrower made written disclosure of the release to
Lender or that Lender otherwise obtained actual knowledge thereof prior to the
making of the loan evidenced by the Note.  Notwithstanding anything to the
contrary contained in this Deed of Trust or the other Loan Documents, Borrower
shall be fully and personally liable for all judgments and awards entered
against Borrower pursuant to California Code of Civil Procedure 726.5 and such
liability shall be an exception to any non-recourse or exculpatory provision in
this Deed of Trust or the other Loan Documents and shall not be limited to the
original principal amount of the obligations secured by this Deed of Trust.  To
the fullest extent permitted by applicable law, for the purpose of any action
brought under this Section, Borrower hereby waives the defense of laches and any
applicable statute of limitations.  To the fullest extent permitted by
applicable law, for purposes of California Code of Civil Procedure 726.5, the
acts, knowledge and notice of each “726.5 Party” shall be attributed to and be
deemed to have been performed by the party or parties then obligated on and
liable for payment of the Note.  As used herein, “726.5 Party” shall mean
Borrower or, if Borrower transfers all or any portion of the Mortgaged Property,
such successor owner to Borrower with respect to all or such portion of the
Mortgaged Property, any related party of Borrower or any such successor and any
affiliate or agent of Borrower, any such successor or any such related party.

 

Section 7.07                                Action for Environmental Claims.  In
accordance with, and subject to limitations of, California Code of Civil
Procedure Section 736, Lender may, with respect to a claim that the Borrower has
breached its covenants, representations and/or warranties with respect to the
environmental matters contained in Sections 4.1 through 4.4 of the Loan
Agreement (the “Environmental Provisions”), commence and maintain an action or
actions in

 

22

--------------------------------------------------------------------------------


 

any court of competent jurisdiction for enforcement of the Environmental
Provisions and/ or recovery of any all costs, damages, expenses, fees,
penalties, fines, judgments, indemnification payments to third parties, and
other actual out-of-pocket costs or expenses (including, without limitation,
court costs, actual consultants’ fees and reasonable attorneys’ fees, whether
incurred in litigation or not and whether before or after judgment), reasonably
incurred or advanced by Lender pursuant to the Environmental Provisions
(collectively, the “Environmental Costs”), excluding, however, any Environmental
Costs not permitted to be recovered pursuant to Section 736 of the California
Code of Civil Procedure.  Environmental Costs that are not permitted to be
recovered pursuant to Section 736 may be referred to hereinafter as the
“Unsecured Environmental Costs”, and Environmental Costs other than the
Unsecured Environmental Costs may be referred to hereinafter as the “Secured
Environmental Costs”.  Any Unsecured Environmental Costs shall not be secured by
this Deed of Trust; provided, however, nothing herein shall prevent Lender from
recovering any Unsecured Environmental Costs pursuant to the Environmental
Indemnification Agreement to the extent they are recoverable in accordance with
the Environmental Indemnification Agreement.  All Secured Environmental Costs
incurred by Lender shall bear interest at the rate then in effect under the
Note.  All Secured Environmental Costs together with interest thereon at the
rate then in effect under the Note shall be secured by this Deed of Trust and
shall enjoy the same priority as the original principal amount of the Note. 
Borrower acknowledges and agrees that notwithstanding any term or provision
contained in this Deed of Trust or in the other Loan Documents, Environmental
Costs shall be exceptions to any nonrecourse or exculpatory provision, if any,
and Borrower shall be fully and personally liable for Environmental Costs.  To
the fullest extent permitted by applicable law, such liability shall not be
limited to the original principal amount of the obligations secured by this Deed
of Trust.  To the fullest extent permitted by applicable law, for the purposes
of any action brought under this subparagraph, Borrower hereby waives the
defense of laches and any applicable statute of limitations.

 

Section 7.08                                Appointment of Receiver.  In
addition, Lender shall have the right to appoint a receiver when permitted under
Section 564 of the California Code of Civil Procedure, including, without
limitation, in order to enforce Lender’s rights under Section 2929.5 of the
California Civil Code.  The receiver shall have all of the rights and powers to
the fullest extent permitted by law.  The receiver shall have the right to apply
Rents to cleanup, remediation or other response action concerning the release or
threatened release of Hazardous Substances, whether or not such actions are
pursuant to an order of any federal, state or local governmental agency. 
Borrower hereby confirms the right of Lender (or a receiver appointed by Lender)
to enter upon and inspect all or any portion of the Mortgaged Property for the
purpose of determining the existence, location, nature and magnitude of any past
or present release or threatened release of any hazardous substance into, onto,
beneath, or from the Mortgaged Property in accordance with Section 2929.5 of the
California Civil Code.  All costs and expenses reasonably incurred by Lender
pursuant to this provision or pursuant to Section 2929.5 of the California Civil
Code, including, without limitation, actual out-of-pocket costs of consultants
and contractors, costs of repair of any physical injury to the Mortgaged
Property normal and customary to the tests and studies, court costs and
reasonable attorneys’ fees, actual out-of-pocket costs and expenses, whether
incurred in litigation or not and whether before or after judgment, shall be
payable by Borrower and, to the extent advanced or otherwise reasonably incurred
by Lender, shall be reimbursed to Lender by Borrower upon demand.  This
provision is separate and several, and shall survive merger into any judgment.

 

23

--------------------------------------------------------------------------------


 

Section 7.09                                Costs.  Except as provided in
Section 12.14 of the Loan Agreement, Borrower shall pay all reasonable Costs
incurred by Lender in connection with the documentation, modification, workout,
collection or enforcement of the Loan or any of the Loan Documents (as
applicable), including probate, appellate and bankruptcy proceedings, any
post-judgment proceedings to collect or enforce any judgment or order relating
to the Loan or any of the Loan Documents (as applicable), and all such Costs
shall be included as additional Indebtedness bearing interest at the rate then
in effect under the Note until paid.  In any action to foreclose the lien hereof
or otherwise enforce Lender’s rights and remedies hereunder, there shall be
allowed and included as additional Indebtedness all Costs which may be paid or
incurred by or on behalf of Lender.  For the purposes hereof “Costs” means all
expenditures and expenses which may be paid or reasonably incurred by or on
behalf of Lender including repair costs, payments to remove or protect against
liens, reasonable attorneys’ fees (including reasonable fees of Lender’s inside
counsel), receivers’ fees, appraisers’ fees, engineers’ fees, accountants’ fees,
independent consultants’ fees (including environmental consultants), all costs
and expenses reasonably incurred in connection with any of the foregoing,
Lender’s actual out-of-pocket costs and expenses reasonably incurred with
respect to any audit or inspection of the Mortgaged Property, reasonably
incurred outlays for documentary and expert evidence, stenographers’ charges,
stamp taxes, publication costs, and costs (which may be estimates as to items to
be expended after entry of an order or judgment) for procuring all such
abstracts of title, title searches and examination, title insurance policies,
and similar data and assurances with respect to title as Lender may deem
reasonably necessary either to prosecute any action or to evidence to bidders at
any sale of the Mortgaged Property the true condition of the title to, or the
value of, the Mortgaged Property.  Further, all “Costs” shall include such other
costs, expenses and fees as may be reasonably incurred by Lender in the
protection of the Mortgaged Property and the maintenance of the lien of this
Deed of Trust, including, reasonable attorneys’ fees, expenses and costs in any
litigation or proceeding affecting this Deed of Trust, the Note, the other Loan
Documents, the Mortgaged Property or the Personal Property, including probate,
appellate, and bankruptcy proceedings, and any post-judgment proceedings to
collect or enforce any judgment or order relating to this Deed of Trust or the
other Loan Documents, to obtain any court order or the appointment of a receiver
to enforce Lender’s rights pursuant to Section 564 of the California Code of
Civil Procedure and/or Section 2929.5 of the California Civil Code or in
preparation for the commencement or defense of any action or proceeding, shall
be immediately due and payable to Lender, with interest thereon at the Default
Rate, and shall be secured by this Deed of Trust.  This provision is separate
and several, and shall survive the merger of this provision into any judgment.

 

Section 7.10                                Waivers.

 

(a)                                  Borrower waives, to the extent permitted by
law, (i) the benefit of all Laws now existing or that may hereafter be enacted
providing for any appraisement before sale of any portion of the Mortgaged
Property, (ii) all rights of redemption, valuation, appraisement, stay of
execution, notice of intent to accelerate, notice of acceleration, notice of
election to mature or declare due the whole of the Indebtedness in the event of
foreclosure of the liens hereby created, (iii) all rights and remedies which
Borrower may have or be able to assert by reason of the laws of the State of
California pertaining to the rights and remedies of sureties, (iv) the right to
assert any statute of limitations as a bar to the enforcement of the lien of
this Deed of Trust or to any action brought to enforce the Note or any other
obligation, and (v) any rights,

 

24

--------------------------------------------------------------------------------


 

legal or equitable, to require marshaling of assets or to require foreclosure
sales in a particular order, including any rights under California Civil Code
Sections 2899 and 3433, and all rights of Borrower under California Civil Code
Section 2822.  Lender shall have the right to determine the order in which any
or all of the Mortgaged Property shall be subjected to the remedies provided
herein.  Lender shall have the right to determine the order in which any or all
portions of the Indebtedness are satisfied from the proceeds realized upon the
exercise of the remedies provided herein.  Nothing contained herein shall be
deemed to be a waiver of Borrower’s rights under Section 2924c of the California
Civil Code.

 

(b)                                 The application of the proceeds of any
condemnation award shall be governed by Section 3.3 of the Loan Agreement.  Any
implied covenant in this Deed of Trust restricting the right of Lender to make
such an election is waived by Borrower.  In addition, Borrower hereby waives the
provisions of any law prohibiting Lender from making such an election,
including, without limitation, the provisions of California Code of Civil
Procedure commencing with Section 1265.210.

 

Section 7.11                                Beneficiary Statement.  Lender may
collect a fee not to exceed the maximum allowed by applicable law for furnishing
the statement of obligation as provided in Section 2943 of the California Civil
Code.

 

Section 7.12                                Enforcement of Assignment of Leases
and Income.  Without limiting any other rights or remedies of Lender set forth
in this Deed of Trust or under any of the other Loan Documents, or available at
law or in equity, at any time following the occurrence and during the
continuance of any Event of Default, Lender shall have the right to enforce all
of the rights and remedies of an assignee under Section 2938 of the California
Civil Code (“Section 2938”).  In the event that Lender shall elect to enforce
this Deed of Trust in accordance with Section 2938, the following procedures
shall apply, as applicable and subject to the limitations of Section 2938:

 

(a)                                  Lender may send a demand notice in the form
prescribed by Section 2938 to, in the case of enforcement under
Section 2938(c)(3), one or more of the tenants of the Mortgaged Property, with a
copy to Borrower and any other assignee under a recorded assignment of leases,
rents, issues and profits with respect to the Mortgaged Property, or, in the
case of enforcement under Section 2938(c)(4), to Borrower with a copy to any
such other assignees in accordance with the procedures set forth therein. 
Without limiting Lender’s rights to any amounts received by Borrower after an
Event of Default has occurred and is continuing under this Deed of Trust,
Borrower shall immediately turn over to Lender any Property Income received by
Borrower from any tenant of the Mortgaged Property from and after Lender’s
enforcement of this Deed of Trust under either of such Sections 2938(c)(3) or
(4), it being understood that Borrower shall be deemed to hold such amounts as
trustee for Lender until such amounts have been paid to Lender.  In addition,
Borrower shall also cause any collection agent for Borrower or any other person
who has collected for Borrower’s benefit relating to the period from and after
Lender’s enforcement of the assignment of Leases and Property Income contained
in this Deed of Trust under either of such Sections 2938(c)(3) or (4), to turn
such Property Income over to Lender.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Deed of Trust or any other Loan Document, if Lender shall
proceed to enforce this Deed of Trust by means

 

25

--------------------------------------------------------------------------------


 

other than the appointment of a receiver and consequently receives Property
Income as a result thereof, and Lender receives written demand from Borrower (or
any other party entitled under law to make demand on Lender) to pay the
reasonable costs of protecting and preserving the Mortgaged Property, Lender may
elect either to pay (either directly to the party to whom owed, or by joint
check payable to Borrower and such party) or authorize Borrower to pay, such
costs (such payments being referred to herein as “Protective Payments”),
conditioned upon Borrower furnishing to Lender all information (such as
invoices, bills, contracts, or purchase orders) necessary in order for Lender to
identify the party to whom payment is owed or the work, service or item for
which payment is requested and to establish that such Protective Payments are
required to be paid or authorized under this Section.  If Borrower is authorized
to pay any Protective Payments under this Section, Lender reserves the right to
deposit the amounts necessary to pay such Protective Payments into a
non-interest bearing checking account, in which Borrower shall have granted to
Lender a perfected, first priority security interest, from which Borrower shall
be obligated to draw the funds necessary to pay such Protective Payments.  In
the event that Lender agrees or is required under any circumstances to pay or
authorize the payment of any Protective Payments consisting of costs of
improvement of the Mortgaged Property or any portion thereof (or any other costs
the non-payment of which would entitle the payee to enforce mechanic’s or
materialman’s liens or similar rights), Lender shall be authorized, before
paying or authorizing the payment of any such payments, to require compliance
with standard construction loan disbursement conditions with respect to such
costs, including, without limitation, the receipt of unconditional mechanics’
lien waivers with respect to the work for which such costs are to be paid.

 

(c)                                  In no event shall Lender be obligated to
pay or authorize the payment of Protective Payments in excess of any Property
Income actually received by Lender as a result of the enforcement of this clause
of this Section.

 

(d)                                 Nothing contained in this Section shall
limit the rights of Lender under any other provision of this Deed of Trust.

 

(e)                                  Nothing contained in this Section shall
limit either (x) Lender’s right to cease at any time any further enforcement of
this Deed of Trust under Section 2938 by sending written notice of the
cancellation thereof to each party to whom a demand notice was sent, or
(y) Lender’s right to seek the appointment of a receiver, either of which if
enforced by Lender, shall terminate Lender’s obligations under this Section.

 

(f)                                    In no event shall any enforcement of
Lender’s rights under this Section, including, without limitation, the payment
or authorization of payment of any Protective Payments, make Lender a
“mortgagee-in-possession” or limit, waive, or otherwise derogate any of Lender’s
other rights and remedies available to it under the Loan Documents to which
Borrower is a party or at law.  In no event shall any exercise of rights by the
Lender under this Section, including, without limitation, the payment or
authorization of payment of any Protective Payments, be construed to require the
Lender to operate or manage the Mortgaged Property or be construed as an
assumption by Lender of any obligation to operate or manage the Mortgaged
Property, and all liabilities and obligations in relation to the operation and
management of the Mortgaged Property shall remain exclusively that of the
Borrower.

 

26

--------------------------------------------------------------------------------


 

(g)                                 Any Property Income received by Lender as a
result of any enforcement measures shall be applied as provided in
Section 4.01(b) of this Deed of Trust.

 

(h)                                 Without in any way limiting Borrower’s other
indemnification obligations set forth in this Deed of Trust and in any of the
Loan Documents to which Borrower is a party, Borrower shall indemnify, defend,
protect, and hold harmless Lender, and its successors and assigns, from and
against any and all actual, out-of-pocket losses, costs, expenses (including,
without limitation, reasonable attorneys’ fees, costs and expenses), damages
(but excluding punitive damages), liabilities, or claims asserted against or
suffered by Lender (i) arising from any Protective Payments made, or authorized
to be made, by Lender in good faith, and (ii) arising from any work performed or
goods or services furnished in connection with the ownership or operation of the
Mortgaged Property at any time during which Lender shall be enforcing its rights
under this Section.

 

(i)                                     Without limiting the restrictions on
assignment set forth in this Deed of Trust and any of the other Loan Documents
to which Borrower is a party, each assignee of any interest in the Property
Income shall acquire its interest in the Property Income subject to the rights
of the Lender set forth in this Deed of Trust, and shall acquire no greater
rights with respect to the payment of Protective Payments than the rights of
Borrower as set forth in this Section.

 

Section 7.13                                Leases.  Lender is authorized to
foreclose this Deed of Trust subject to the rights of any tenants of the
Mortgaged Property, and the failure to make any such tenants parties defendant
to any such foreclosure proceedings and to foreclose their rights will not be,
nor be asserted by Borrower to be, a defense to any proceedings instituted by
Lender to collect the sums secured hereby or to collect any deficiency remaining
unpaid after the foreclosure sale of the Mortgaged Property.  Unless otherwise
agreed by Lender in writing, all leases and tenancies of the Mortgaged Property
executed subsequent to the date hereof, or any part thereof, shall be
subordinate and inferior to the lien of this Deed of Trust, but superior to any
other lien on the Mortgaged Property and such leases and tenancies shall contain
an attornment provision pursuant to which the tenant agrees to attorn to the
successful bidder at the foreclosure sale of this Deed of Trust at the option of
such successful bidder.  Additionally, from time to time Lender may execute and
record among the land records of the jurisdiction where this Deed of Trust is
recorded, subordination statements with respect to such of said leases as Lender
may designate, whereby the leases so designated by Lender will be made superior
to the lien of this Deed of Trust.  From and after the recordation of such
subordination statements, the leases therein referred to shall be superior to
the lien of this Deed of Trust and shall not be affected by any foreclosure
hereof.  All such leases and tenancies shall contain a provision to the effect
that the tenant recognizes the right of Lender to effect such subordination of
this Deed of Trust and consents thereto.  Further, all such leases and tenancies
shall contain a provision obligating the tenant to attorn to the Lender or the
successful bidder at a foreclosure sale following such foreclosure sale.

 

[No Further Text On This Page]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has executed this Deed of Trust as of the date
first above written.

 

BORROWER:

KR MML 12701, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

Kilroy Realty, L.P.,

 

 

a Delaware limited partnership,

 

 

its sole managing member

 

 

 

 

 

By:

Kilroy Realty Corporation,

 

 

 

a Maryland corporation,

 

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/Joseph E. Magri

 

 

 

Name:

Joseph E. Magri

 

 

 

Its:

Vice President and Corporate Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Michelle Ngo

 

 

 

Name:

Michelle Ngo

 

 

 

Its:

Vice President and Treasurer

 

S-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT 

 

STATE OF CALIFORNIA

 

)

 

 

 

)SS

 

COUNTY OF LOS ANGELES

 

)

 

 

On June 25, 2012, before me, Judy LaCoss, a Notary Public, personally appeared
Joseph E. Magri and Michelle Ngo, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature:

/s/ Judy LaCoss

 

 

 

[Seal]

 

N-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF LAND

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF ORANGE, STATE OF
CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL A:

 

PARCEL 4, IN THE CITY OF IRVINE, COUNTY OF ORANGE, STATE OF CALIFORNIA, AS SHOWN
ON PARCEL MAP NO. 84-601 RECORDED IN BOOK 191, PAGES 18 THROUGH 21 INCLUSIVE OF
PARCEL MAPS, OFFICIAL RECORDS OF ORANGE COUNTY, CALIFORNIA.

 

EXCEPT ANY AND ALL OIL, OIL RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL GAS RIGHTS
AND OTHER HYDROCARBONS BY WHATSOEVER NAME KNOWN, GEOTHERMAL STEAM, AND ALL
PRODUCTS DERIVED FROM ANY OF THE FOREGOING, THAT MAY BE WITHIN OR UNDER THE
LAND, TOGETHER WITH THE PERPETUAL RIGHT OF DRILLING, MINING, EXPLORING AND
OPERATING THEREFORE AND STORING IN AND REMOVING THE SAME FROM THE LAND OR ANY
OTHER LAND, INCLUDING THE RIGHT TO WHIPSTOCK OR DIRECTIONALLY DRILL AND MINE
FROM LANDS OTHER THAN THOSE CONVEYED HEREBY, OIL OR GAS WELLS, TUNNELS AND
SHAFTS INTO, THROUGH OR ACROSS THE SUBSURFACE OF THE LAND, AND TO BOTTOM SUCH
WHIPSTOCKED OR DIRECTIONALLY DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH
OR BEYOND THE EXTERIOR LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP,
MAINTAIN, REPAIR, DEEPEN AND OPERATE ANY SUCH WELLS OR MINES, WITHOUT, HOWEVER,
THE RIGHT TO DRILL, MINE, STORE, EXPLORE AND OPERATE THROUGH THE SURFACE OR THE
UPPER 500 FEET OF THE SUBSURFACE OF THE LAND, AS RESERVED IN DEED FROM BERTEA
CORPORATION, RECORDED NOVEMBER 29, 1978 IN BOOK 12941, PAGE 977 OF OFFICIAL
RECORDS.

 

PARCEL B:

 

AN UNDIVIDED 22.46 PERCENT INTEREST IN AND TO PARCEL 5, IN THE CITY OF IRVINE,
COUNTY OF ORANGE, STATE OF CALIFORNIA, AS SHOWN ON PARCEL MAP NO. 84-601
RECORDED IN BOOK 191, PAGES 18 THROUGH 21 INCLUSIVE OF PARCEL MAPS, OFFICIAL
RECORDS OF ORANGE COUNTY, CALIFORNIA.

 

EXCEPT ANY AND ALL OIL, OIL RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL GAS RIGHTS
AND OTHER HYDROCARBONS BY WHATSOEVER NAME KNOWN, GEOTHERMAL STEAM, AND ALL
PRODUCTS DERIVED FROM ANY OF THE FOREGOING, THAT MAY BE WITHIN OR UNDER THE
LAND, TOGETHER WITH THE PERPETUAL RIGHT OF DRILLING, MINING, EXPLORING AND
OPERATING THEREFORE AND STORING IN AND REMOVING THE SAME FROM THE LAND OR

 

A-1

--------------------------------------------------------------------------------


 

ANY OTHER LAND, INCLUDING THE RIGHT TO WHIPSTOCK OR DIRECTIONALLY DRILL AND MINE
FROM LANDS OTHER THAN THOSE CONVEYED HEREBY, OIL OR GAS WELLS, TUNNELS AND
SHAFTS INTO, THROUGH OR ACROSS THE SUBSURFACE OF THE LAND, AND TO BOTTOM SUCH
WHIPSTOCKED OR DIRECTIONALLY DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH
OR BEYOND THE EXTERIOR LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP,
MAINTAIN, REPAIR, DEEPEN AND OPERATE ANY SUCH WELLS OR MINES, WITHOUT, HOWEVER,
THE RIGHT TO DRILL, MINE, STORE, EXPLORE AND OPERATE THROUGH THE SURFACE OR THE
UPPER 500 FEET OF THE SUBSURFACE OF THE LAND, AS RESERVED IN DEED FROM BERTEA
CORPORATION, RECORDED NOVEMBER 29, 1978 IN BOOK 12941, PAGE 977 OF OFFICIAL
RECORDS.

 

PARCEL C:

 

AN EXCLUSIVE EASEMENT FOR THE MAINTENANCE OF TREES, SHRUBS AND OTHER LANDSCAPING
OVER AND ACROSS THE SOUTHWESTERLY 3.00 FEET OF PARCEL A ON PARCEL MAP NO.
81-602, RECORDED IN BOOK 165, PAGES 18 THROUGH 21, INCLUSIVE, OF PARCEL MAPS, AS
CREATED BY THE GRANT DEED RECORDED MARCH 9, 1983 AS INSTRUMENT NO. 83-102679, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

PARCEL D:

 

AN APPURTENANT, NON-EXCLUSIVE EASEMENT OVER, UNDER AND ACROSS THE COMMON AREAS
AS DEFINED IN THAT CERTAIN TENANCY IN COMMON AGREEMENT AND AMENDED AND RESTATED
AGREEMENT OF ESTABLISHMENT OF COVENANTS, CONDITIONS AND RESTRICTIONS AND GRANT
OF EASEMENTS FOR KOLL CENTER IRVINE DATED AS OF MAY 10, 1989 AND RECORDED
MAY 18, 1989 AS INSTRUMENT NO. 89-265502, IN THE OFFICIAL RECORDS OF ORANGE
COUNTY, CALIFORNIA, AS AMENDED BY INSTRUMENTS RECORDED JULY 11, 1989 AS
INSTRUMENT NO. 89-365834, APRIL 17, 2000 AS INSTRUMENT NO. 20000196032 AND
SEPTEMBER 8, 2006 AS INSTRUMENT NO. 2006000602663, ALL OF OFFICIAL RECORDS
(COLLECTIVELY, THE “AGREEMENT”), FOR THE CONSTRUCTION, MAINTENANCE AND USE OF
UTILITIES AS MORE FULLY DESCRIBED IN ARTICLE 8.01(A) OF THE AGREEMENT.

 

PARCEL E:

 

AN APPURTENANT, NON-EXCLUSIVE EASEMENT OVER, UNDER AND ACROSS THE COMMON AREAS
FOR ACCESS, INGRESS AND EGRESS OVER AND ACROSS ALL ACCESS WAYS SUFFICIENT TO
GUARANTEE ACCESS TO AND FROM ALL PARKING FACILITIES (AS DEFINED IN THE
AGREEMENT) AND FROM ADJACENT PUBLIC STREETS AS MORE FULLY DESCRIBED IN
SECTION 8.01(B) OF THE AGREEMENT.

 

A-2

--------------------------------------------------------------------------------


 

PARCEL F:

 

AN APPURTENANT NON-EXCLUSIVE EASEMENT OVER, UNDER AND ACROSS THE COMMON AREAS
FOR PARKING OF VEHICLES AS MORE FULLY DESCRIBED IN ARTICLE 8.01(D) OF THE
AGREEMENT, SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN SUCH
ARTICLE 8.01(D).

 

PARCEL G:

 

AN EASEMENT FOR THE PURPOSE OF CONSTRUCTION, INSTALLATION, MAINTENANCE, REMOVAL,
REPLACEMENT, OPERATION AND USE OF AN EMERGENCY GENERATOR (AND ITS ASSOCIATED
UTILITY LINES AND CONDUITS) AS CREATED BY THAT CERTAIN SECOND AMENDMENT TO
TENANCY IN COMMON AGREEMENT AND AMENDED AND RESTATED AGREEMENT ESTABLISHING
COVENANTS, CONDITIONS AND RESTRICTIONS AND GRANTING EASEMENTS FOR KOLL CENTER
IRVINE SOUTHWEST, SUBJECT TO ALL THE TERMS, PROVISIONS AND CONDITIONS THEREIN
CONTAINED, RECORDED SEPTEMBER 8, 2006 AS INSTRUMENT NO. 06-602663, OFFICIAL
RECORDS.

 

APN:  445-081-30 AND 445-081-31

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PERMITTED ENCUMBRANCES

 

1.                           A perpetual avigation easement in and through the
air above the herein described land, as conveyed to the County of Orange, by
Deed.

 

Recorded:                                                                                                                            
March 17, 1964 in Book 6965, Page 721, Official Records

 

The aforementioned easement is blanket in nature.

 

Reference is hereby made to said document for full particulars.

 

2.                           Covenants, conditions and restrictions (deleting
therefrom any restrictions indicating any preference, limitation or
discrimination based on race, color, religion, sex, handicap, familial status or
national origin) as set forth in the document

 

Recorded:                                                                                                                            
In Book 7529, Page 600, Official Records

 

Note: Section 12956.1 of the Government Code provides the following: if this
document contains any restriction based on race, color, religion, sex, familial
status, marital status, disability, national origin, or ancestry, that
restriction violates state and federal fair housing laws and is void, and may be
removed pursuant to Section 12956.1 of the government code. Lawful restrictions
under state and federal law on the age of occupants in senior housing or housing
for older persons shall not be construed as restrictions based on familial
status.

 

B-1

--------------------------------------------------------------------------------


 

Said covenants, conditions and restrictions provide that (i) a violation thereof
shall not defeat the lien of any mortgage or deed of trust made in good faith
and for value or (ii) that said covenants, conditions and restrictions are
subordinate to the insured mortgage, provided however “provided that if any
portion of said property is sold under a foreclosure of any mortgage or under
the provisions of any deed of trust, any purchaser of such sale, and his
successors and assigns, shall hold any and all property so purchased subject to
all of the restrictions and other provisions of this declaration”.

 

Modification(s) of said covenants, conditions and restrictions

 

Recorded:                                                                                                                            
October 5, 1990 as Instrument No. 90-535152, Official Records

 

Modification(s) of said covenants, conditions and restrictions

 

Recorded:                                                                                                                            
August 19, 1991 as Instrument No. 91-444033, Official Records and re-recorded
January 22, 1992 as Instrument No. 92-037322, Official Records

 

Modification(s) of said covenants, conditions and restrictions

 

Recorded:                                                                                                                            
August 19, 1991 as Instrument No. 91-444034, Official Records and re-recorded
January 22, 1992 as Instrument No. 92-037323, Official Records

 

Modification(s) of said covenants, conditions and restrictions

 

Recorded:                                                                                                                            
August 19, 1991 as Instrument No. 91-444035, Official Records

 

Modification(s) of said covenants, conditions and restrictions

 

Recorded:                                                                                                                            
August 19, 1991 as Instrument No. 91-444036, Official Records

 

Modification(s) of said covenants, conditions and restrictions

 

Recorded:                                                                                                                            
August 27, 1991 as Instrument No. 91-461769, Official Records

 

Modification(s) of said covenants, conditions and restrictions

 

Recorded:                                                                                                                            
February 3, 1992 as Instrument No. 92-064818, Official Records

 

B-2

--------------------------------------------------------------------------------


 

3.                           An easement for the purpose shown below and rights
incidental thereto as set forth in a document.

 

Purpose:                                                                                                                                   
Water lines and appurtenances

Recorded:                                                                                                                            
In Book 9923, Page 336, Official Records

Affects:                                                                                                                                       
Portions of Parcels B, D, E and F.

 

Said easement is as located and shown on that certain ALTA/ACSM Land Title
Survey, dated as of April 2, 2012, prepared by or under the direction of Peter
E. Weilbacher, LS 8403, for Canyon Consulting, Job No. 12-018 (herein the “ALTA
Survey”).

 

4.                           An easement for the purpose shown below and rights
incidental thereto as set forth in a document.

 

Purpose:                                                                                                                                   
Ingress and egress

Recorded:                                                                                                                            
In Book 12941, Page 977, Official Records

Affects:                                                                                                                                       
Portions of Parcels B, D, E and F.

 

Said easement is as located and shown on the ALTA Survey.

 

5.                           An easement for the purpose shown below and rights
incidental thereto as set forth in a document.

 

Purpose:                                                                                                                                   
Either or both underground lines, conduits, including above-ground appurtenant
fixtures

Recorded:                                                                                                                            
January 6, 1982 as Instrument No. 82-004972, Official Records

Affects:                                                                                                                                       
Portions of Parcels B, D, E and F.

 

Said easement is as located and shown on the ALTA Survey.

 

6.                           An easement for the purpose shown below and rights
incidental thereto as set forth in a document.

 

Purpose:                                                                                                                                   
Traffic signal

Recorded:                                                                                                                            
January 21, 1983 as Instrument No. 83-033294, Official Records

Affects:                                                                                                                                       
Portions of Parcels B, D, E and F.

 

Said easement is as located and shown on the ALTA Survey.

 

7.                           The fact that all vehicular access rights to
Michelson Drive and Von Karman Avenue, except at locations to be determined by
the Director of Public Works, were released and relinquished to the City of
Irvine per Parcel Map No. 81-602 filed in Book 165, Pages 18 through 21 of
Parcel Maps.

 

Affects:                                                                                                                                       
Portions of Parcels B, D, E and F.

 

B-3

--------------------------------------------------------------------------------


 

8.                           Easement(s) for the purpose(s) shown below and
rights incidental thereto as delineated or as offered for dedication, on the
recorded map shown below:

 

Map
of:                                                                                                                                        
Parcel Map No. 84-601 recorded in Book 191, Pages 18 through 21

Purpose:                                                                                                                                   
Waterlines

Affects:                                                                                                                                       
Portions of all Parcels as depicted thereon

 

Portions of said easements were quitclaimed to the owners of record by that
certain document entitled “Easement Quitclaim Deed” dated September 24, 2007
executed by Irvine Ranch Water District, and recorded on May 2, 2008 as
Instrument No. 2008-208719 of Official Records.

 

Said easement is as located and shown on the ALTA Survey.

 

9.                           An instrument entitled “Tenancy in Common Agreement
and Amended and Restated Agreement Establishing Covenants, Conditions and
Restrictions and Granting Easements for Koll Center Irvine Southwest”, executed
May 10, 1989, by Koll Transamerica 5, a California general partnership, formerly
known as Koll Center Irvine, a California general partnership, Koll Transamerica
1, a California general partnership and Koll Transamerica 2, a California
general partnership and recorded May 18, 1989 as Instrument No. 89-265502,
Official Records, subject to the terms, covenants and provisions contained
therein.

 

First Amendment to Tenancy in Common Agreement and Amended and Restated
Agreement Establishing Covenants, Conditions and Restrictions and Granting
Easements for Koll Center Irvine Southwest, subject to all the terms, provisions
and conditions therein contained, recorded July 11, 1989 as Instrument
No. 89-365834, Official Records.

 

Supplement to Tenancy in Common Agreement and Amended and Restated Agreement
Establishing Covenants, Conditions and Restrictions and Granting Easements for
Koll Center Irvine Southwest, subject to all the terms, provisions and
conditions therein contained, recorded April 17, 2000 as Instrument
No. 00-196032, Official Records.

 

Second Amendment to Tenancy in Common Agreement and Amended and Restated
Agreement Establishing Covenants, Conditions and Restrictions and Granting
Easements for Koll Center Irvine Southwest, subject to all the terms, provisions
and conditions therein contained, recorded September 8, 2006 as Instrument
No. 06-602663, Official Records.

 

Note: Section 12956.1 of the Government Code provides the following: if this
document contains any restriction based on race, color, religion, sex, familial
status, marital status, disability, national origin, or ancestry, that
restriction violates state and federal fair housing laws and is void, and may be
removed pursuant to Section 12956.1 of the government code. Lawful restrictions
under state and federal law on the age of occupants in senior housing or housing
for older persons shall not be construed as restrictions based on familial
status.

 

B-4

--------------------------------------------------------------------------------


 

10.                     An easement for the purpose shown below and rights
incidental thereto as set forth in a document.

 

Purpose:                                                                                                                                   
Water mains and appurtenances

Recorded:                                                                                                                            
July 8, 1988 as Instrument No. 88-328706, Official Records, and re-recorded
May 10, 1989 as Instrument No. 89-246933, Official Records

Affects:                                                                                                                                       
All Parcels as more particularly described therein

 

Said easement is as located and shown on the ALTA Survey.

 

11.                     An easement for the purpose shown below and rights
incidental thereto as set forth in a document.

 

Purpose:                                                                                                                                   
Electrical supply and communication systems

Recorded:                                                                                                                            
August 27, 1986 as Instrument No. 86-388090, Official Records

Affects:                                                                                                                                       
That portion of said land as depicted on Exhibit A attached thereto.

 

12.                     Matters contained in that certain document entitled
“Easement Agreement” executed by and between Parker Hannifin, Birtcher and Koll,
recorded April 19, 1989 as Instrument No. 89-205505 of Official Records.

 

Affects:                                                                                                                                       
All Parcels.

 

Reference is hereby made to said document for full particulars.

 

Said easement is as located and shown on the ALTA Survey.

 

13.                     An easement for the purpose shown below and rights
incidental thereto as set forth in a document.

 

Purpose:                                                                                                                                   
Reclaimed water and appurtenant facilities

Recorded:                                                                                                                            
April 2, 1990 as Instrument No. 90-171913, Official Records

Affects:                                                                                                                                       
Portions of Parcels B, D, E and F.

 

Said easement is as located and shown on the ALTA Survey.

 

14.                     A document entitled “Development Agreement by and
between the City of Irvine and Z West America Corporation, regarding the
Development located at Koll Center Irvine”, dated May 26, 1999 executed by the
City of Irvine, a municipal corporation and Z West America Corporation, a
California corporation, subject to all the terms, provisions and conditions
therein contained, recorded June 28, 1999 as Instrument No. 19990476791,
Official Records.

 

B-5

--------------------------------------------------------------------------------


 

15.                     An easement for the purpose shown below and rights
incidental thereto as set forth in a document.

 

Purpose:                                                                                                                                   
Traffic signal

Recorded:                                                                                                                            
February 5, 2003 as Instrument No. 2003000138270, Official Records

Affects:                                                                                                                                       
Portions of all Parcels as more particularly described therein

 

Said easement is as located and shown on the ALTA Survey.

 

16.                     An easement for the purpose shown below and rights
incidental thereto as set forth in a document.

 

Purpose:                                                                                                                                   
Water pipelines

Recorded:                                                                                                                            
May 2, 2008 as Instrument No. 2008-208718 of Official Records

Affects:                                                                                                                                       
That portion of said land as described in the document attached hereto.

 

Said easement is as located and shown on the ALTA Survey.

 

17.                     Any rights, claims, or interests that may exist or arise
by reason of the following facts disclosed by an ALTA/ACSM Land Title Survey
dated as of April 2, 2012, prepared by or under the direction of Peter E.
Weilbacher, LS 8403, for Canyon Consulting, Job No. 12-018:

 

a.                           A monument sign on the southwest side of Parcel 4
extends onto Parcel 5.

b.                          A Southern California Edison vault straddles the
southwest line of Parcel 5.

c.                           There is a fence along the northwest line of Parcel
5.

d.                          Concrete curbs, gutters, and wheel chair ramps on
Michelson Drive extend northerly onto Parcel 5.

e.                           Patio areas and ponds on Parcel 5 extend onto
Parcel 3 and Parcel 2.

f.                             There are bus stops on the southwest side and on
the southeast side of Parcel 5.

g.                          Parking booths on Parcel 5 encroach onto an easement
for waterlines as shown or as offered for dedication on Parcel Map No. 84-601
recorded in book 191 pages 18 through 21 of Parcel Maps.

h.                          There are vehicular access points along the
northeasterly line of Parcel 5.

i.                              Electric vaults, transformer and communication
pedestal are situated on Parcel 4.

j.                              Fire hydrants, water valves and vaults, storm
drain manholes, fire department connections, unmarked manholes, unmarked vaults,
communication pedestal, cable boxes, and electric pull-boxes are situated at
various locations on Parcel 5.

(The Parcels described above refer to Parcels shown on said Parcel Map
No. 84-601.)

 

18.                     Intentionally omitted.

 

19.                     Intentionally omitted.

 

20.                     Water rights, claims or title to water, whether or not
disclosed by the public records.

 

B-6

--------------------------------------------------------------------------------


 

21.                     Intentionally omitted.

 

22.                     Intentionally omitted.

 

23.                     Rights of tenants, as tenants only, under the leases
shown on the rent roll attached hereto as Exhibit “B”, with no rights of first
refusal to purchase or options to purchase all or any part of the Land.

 

B-7

--------------------------------------------------------------------------------

 